UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MAKHTAR YAHlA NAJI AL-WRAFIE,
(ISN ll7)
Petitioner,

v. Civil Action No. 09-cv-2368 (RCL)

BARACK OBAMA,
President of the United States,
et al. ,

Respondents.

\/\J\J\J\J§/\}\J&\/\/\./S

[ ORDER

lt is hereby ORDERED that Respondents’ Motion For An Extension of Tirne To
Complete Production Of Additional Evidence, filed in the above-captioned case on May 18,
20l l, is GRANTED. Respondents shall produce any additional evidence on which they intend
to rely no later than June l, 201 l.

lt is also ORDERED that Petitioner’s deadline for producing rebuttal evidence is re-set.

Petitioners shall produce any rebuttal evidence no later than June 29, 201 l.

    

Date: {/4, q / ,
k rable Royce C. Lamberth
United States District Judge